                              Case 21-10474-MFW                  Doc 168       Filed 03/29/21         Page 1 of 2




                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE


             In re:                                                               Chapter 11

             ALAMO DRAFTHOUSE CINEMAS                                             Case No. 21-10474 (MFW)
             HOLDINGS, LLC, et al.,
                                                                                  (Jointly Administered)
                                                             1
                                                  Debtors.


                                        CERTIFICATION OF COUNSEL REGARDING
                                       SCHEDULING OF OMNIBUS HEARING DATES

                               The undersigned hereby certifies that she has obtained from the Court the omnibus

             hearing dates set forth on the proposed order attached hereto.

                 Dated: March 29, 2021                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                        Wilmington, Delaware
                                                              /s/ Betsy L. Feldman
                                                              M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                              Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                              Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                              Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                              Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                              1000 N. King Street
                                                              Wilmington, Delaware 19801
                                                              Telephone: (302) 571-6600
                                                              Facsimile: (302) 571-1253

                                                              Counsel to the Debtors and Debtors in Possession



             1
                      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
             Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
             South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
             Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
             Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
             (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
             Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
             (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
             Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
             Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
             LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
             Texas 78751.
27928711.1
                      Case 21-10474-MFW         Doc 168    Filed 03/29/21      Page 2 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


         In re:                                               Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                             Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                              (Jointly Administered)
                                     Debtors.
                                                              Ref. Docket No. ___


                          ORDER SCHEDULING OMNIBUS HEARING DATES

                       Pursuant to Del. Bankr. L.R. 2002-1(a), this Court has scheduled the following

         omnibus hearing dates in the above-captioned proceeding:


                              April 21, 2021 at 11:30 a.m. (ET)

                              May 3, 2021 at 11:30 a.m. (ET) (Sale Hearing)




27928711.1
